 

Exhibit 10.6

 



Consulting Agreement

 

This Consulting Agreement (the “Agreement”), dated as of August 22, 2018,
confirms our understanding with respect to the engagement of GreenBlock Capital
LLC, located at 420 Royal Palm Way Palm Beach, Florida 33480 (“Consultant”) to
serve as strategic advisor with respect to the matters set forth herein to
Qualigen, Inc. (the “Company”).

 

Whereas, the Company has looked at the possibilities of becoming a public entity
through the process of a reverse merger into a publicly-traded vehicle; and

 

Whereas, the Company desires to leverage the experience, knowledge and contacts
of the Consultant in executing its “go-public” strategy, and the Consulting
desires to work closely with the Company’s management to pursue this strategy.

 

Now therefore, the parties agree as follows:

 

1. Services

 

Strategic Advisory and Consulting Services

 

Consultant will serve as a strategic advisor and capital markets consultant to
the Company. Such services shall include, but are not limited to, the following
(the “Services”):

 

  ● Advise management on financing structures, reverse mergers, SEC and national
exchange regulatory qualifications and requirements, and other general aspects
of being a public company. The Services shall specifically not include the sale,
negotiation, offer for sale, or purchase of securities of the Company, nor legal
or accounting advice.   ● Seek, introduce and help negotiate agreements with
public entities, strategic partners, service providers, and similar parties
critical for the success of going public and being a public company;   ● Assist
the Company in preparation of their capitalization and shareholder tables,
financial statements, financial audits, business plans, corporate presentation
materials and similar documents to support a go-public transaction and the
on-going structure and growth of the Company;   ● Assist in the preparation and
due diligence requests, and organization of diligence materials;   ● Subsequent
to any go-public transaction, assist management with regulatory (SEC and
exchanges) reporting requirements, shareholder communications, corporate
strategy and other items associated with being a public company; and   ● Perform
such other strategic advisory services related to the Company, its business,
capital structure, and financial structure as Consultant and the Company agree
to be appropriate.

 

   

 

 

2. Compensation

 

For the services provided above, the Consultant shall receive an issuance of
shares of common stock of the Company (the “Shares”) on the signing hereof equal
to 7.5% of the total issued and outstanding capital stock of the Company on a
fully diluted basis. The Shares shall be subject to the Repurchase Option and
the Extension Payment set forth below.

 

If the Company does not complete a go-public transaction prior to the end of the
Term of this Agreement, the Company shall have the right in its sole discretion
to repurchase 80% of the Shares from the Consultant for the aggregate amount of
$75,000 (the “Repurchase Option”).

 

If the Company completes a go-public transaction prior to the end of the Term of
this Agreement, the Company shall extend the Term of this Agreement for an
additional six (6) months from the closing of such transaction, and shall
increase the Consultant’s fee by issuing additional Shares so that its common
stock holdings of the post-merger public company equals 7.5% of the total issued
and outstanding common stock on a fully diluted basis (the “Extension Payment”).

 

The structure of the Repurchase Option and the Extension Payment is not meant to
act in any way as a success fee; but rather, since a substantial portion of the
Consultant’s duties would be performed after a go-public transaction, as a
reduction in their overall fee if such closing does not occur, and an increase
(or anti-dilution protection) in the event such closing does occur. Consultant
is not being compensated in any way for raising capital or the successful
closing of a go-public transaction.

 

The Shares will have piggy-back registration rights with the other capital stock
of the Company.

 

3. Expenses

 

The Company shall reimburse Consultant for all its pre-approved out-of-pocket
expenses incurred in performing its services hereunder including travel.

 

Out of the equity compensation received hereby, the Consultant will be
responsible for compensating its own employees and consultants, including any
consultants or advisors specifically listed on Schedule A hereof.

 

4. Term and Termination

 

The term of this Agreement shall commence immediately and shall continue for
nine (9) months (the “Term”); provided however, if the Company has signed a
merger agreement which is in the process of closing at the end of the initial
Term, this Agreement shall be extended month-to-month until the closing or
termination of that agreement, whichever occurs first. The Term will then be
extended after closing per the Extension Payment.

 

   

 

 

5. Other Terms

 

(i)       Nondisclosure. Both during and after the Term, Consultant shall not,
and Consultant shall not permit any member, officer, employee, agent or other
representative of Consultant or of any other entity which is controlled by
Consultant (collectively, “Affiliate”) to disclose to any person other than
Affiliates of Consultant, or use for the benefit of Consultant or any Affiliates
of Consultant, any terms of this Agreement or any non-public information
concerning the Company which has been learned or has come into the possession of
Consultant or an Affiliate of Consultant as a result of Consultant’s or such
Affiliate’s association with the Company pursuant to this Agreement. In the
event of any disclosure required by any applicable law, regulation or judicial
or regulatory order or threat of such an order, Consultant shall provide Company
written notice of any such disclosure request and shall further notify Company
as expeditiously as possible to enable Company to authorize such disclosure, to
limit such disclosure, or to take action necessary to prevent and/ or enjoin
such disclosure.

 

(ii)       Independent Contractor. Consultant understands and agrees that it
will act under this Agreement as an independent contractor, on a best efforts
basis and in an introductory capacity to potential strategic partners, groups
and/or sub-contractors.

 

(iii)       Indemnity. The Company agrees to indemnify Consultant and its
affiliates and their respective directors, officers, employees, agents, and
controlling persons (each an “Indemnified Party”) and Consultant agrees to the
same for the Company from and against any and all losses, claims, damages and
liabilities, joint and several (collectively, “Losses”), to which the
Indemnified Party may become subject under any applicable federal or state law;
provided that the Company will not be liable to the extent that any Loss is
found in a final judgment in a court to have resulted primarily from Consultant
or any Indemnified Party’s bad faith, gross negligence, willful misconduct,
violation of law, misrepresentation or fraud. In that case, the Company will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as such may be incurred in connection with the investigation
of or preparation for or defense of any pending or threatened claim or any
action or proceeding arising thereof, whether or not such Indemnified Party is a
party. The indemnification provided for in this Agreement shall be in addition
to any rights that Consultant and/or the Company may have at common law or
otherwise.

 

(iv)       Waiver. No provision of this Agreement may be changed or terminated
except by a writing signed by the party or parties to be charged therewith.
Unless expressly provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Any party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute a
single agreement. This Agreement is intended to supersede all prior agreements
between the parties with respect to the subject matter hereof.

 

   

 

 

(v)       Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to contracts
executed in and to be performed in that state.

 

ACCEPTED AND AGREED TO:

 



GreenBlock Capital                 By: /s/ Christopher Nelson   Dated 8/22/18
Name: Christopher Nelson       Title MG Director                 Qualigen, Inc.
                By: /s/ Michael Poirier   Dated 8/22/18 Name: Michael Poirier  
    Title CEO      

 

   

 

